DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via e-mail by Craig L. Cupid on July 28, 2021.

The application has been amended as follows: 
1.	(Currently Amended)  A method, comprising:
monitoring performance data of a plurality of virtual network functions; 
	receiving an indication of a performance issue in a selected production virtual network function among the plurality of virtual network functions, wherein the selected production virtual network function is in a production environment;  
	in response to the indication of the performance issue, instantiating one or more replica virtual network functions in one or more sandbox environments, wherein the one or more replica virtual network functions replicate the selected production virtual network 
	modifying the one or more replica virtual network functions according to candidate modifications based on the performance issue; 
	evaluating the modified one or more replica virtual network functions using replicated production data of the production environment;
	calculating one or more replica objective scores based on the evaluating step; 
computing a modification solution related to the performance issue based on the calculating step; 
shattering the selected production virtual network function into virtual constituents, 
wherein the evaluating step is performed using performance data of the replica virtual network functions as modified is conducted on a virtual constituent level, 
wherein the shattering involves identifying sub-functions, interdependencies, or influencing factors in order to identify constituents of the selected production virtual network function; and
modifying the selected production virtual network function in accordance with the modification solution.

2.	(Original)  The method of claim 1, further comprising:
	searching a modification playbook containing a candidate set for the candidate modifications related to the performance issue, 


3.	(Canceled)  

4. 	(Currently Amended)  The method of claim 1, further comprising:
shattering the candidates of a candidate set from a modification playbook into play constituents; and
searching the modification playbook for the candidate modifications related to the performance issue, 
wherein the candidate modifications are based on one or more candidates of the candidate set, and 
wherein the candidate modifications match play constituents to virtual constituents.

5.	(Original)  The method of claim 1, wherein the plurality of virtual network functions includes two or more proprietary customer virtual network functions associated with two or more customers. 

6.	(Original)  The method of claim 1, wherein the performance data varies for two or more virtual network functions among the plurality of virtual network functions. 

7.	(Original)  The method of claim 1, wherein the performance issue is identified based on a Key Performance Indicator value. 

8.	(Previously Presented)  The method of claim 1, wherein the modifying of the one or more replica virtual network functions is based on an adversarial technique, the adversarial technique provides different options that are used against one another according to a cost model or through a hallucination of data.

9.	(Original)  The method of claim 1, wherein the performance issue is identified based on an aspirational performance goal. 

10.	(Original)  The method of claim 1, further comprising:
	receiving an external bias related to one or more of the candidate modifications, 
wherein at least a portion of the objective scores is weighted according to the external bias. 

11.	(Original)  The method of claim 1, wherein the replicated production data comprises replicated traffic to and from the production virtual network function.

12. -20 (Canceled) 

21. (Currently Amended) An apparatus comprising: 
a processor; and 

monitoring performance data of a plurality of virtual network functions; 
	receiving an indication of a performance issue in a selected production virtual network function among the plurality of virtual network functions, wherein the selected production virtual network function is in a production environment;  
	in response to the indication of the performance issue, instantiating one or more replica virtual network functions in one or more sandbox environments
modifying the one or more replica virtual network functions according to candidate modifications based on the performance issue; 
evaluating the modified one or more replica virtual network functions using replicated production data of the production environment;
calculating one or more replica objective scores based on the evaluating step; 
computing a modification solution related to the performance issue based on the calculating step; 
shattering the selected production virtual network function into virtual constituents, 
wherein the evaluating step is performed using performance data of the replica virtual network functions as modified is conducted on a virtual constituent level, 
wherein the shattering involves identifying sub-functions, interdependencies, or influencing factors in order to identify constituents of the selected production virtual network function; and
modifying the selected production virtual network function in accordance with the modification solution.

22.	(Previously Presented)  The apparatus of claim 21, wherein the performance issue is identified based on a Key Performance Indicator value. 

23.	(Previously Presented) The apparatus of claim 21, wherein the modifying of the one or more replica virtual network functions is based on an adversarial technique, the adversarial technique provides different options that are used against one another according to a cost model or through a hallucination of data-points.

24.	(Previously Presented) The apparatus of claim 21, wherein the performance issue is identified based on an aspirational performance goal. 

25.	 (Previously Presented) The apparatus of claim 21 receiving an external bias related to one or more of the candidate modifications, wherein at least a portion of the objective scores is weighted according to the external bias. 

26. 	(Currently Amended) A system comprising: 
one or more processors; and 
memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising:
monitoring performance data of a plurality of virtual network functions; 
	receiving an indication of a performance issue in a selected production virtual network function among the plurality of virtual network functions, wherein the selected production virtual network function is in a production environment;  
	in response to the indication of the performance issue, instantiating one or more replica virtual network functions in one or more sandbox environments
modifying the one or more replica virtual network functions according to candidate modifications based on the performance issue; 
evaluating the modified one or more replica virtual network functions using replicated production data of the production environment;
calculating one or more replica objective scores based on the evaluating step; 
computing a modification solution related to the performance issue based on the calculating step; 
shattering the selected production virtual network function into virtual constituents, 
wherein the evaluating step is performed using performance data of the replica virtual network functions as modified is conducted on a virtual constituent level, 
wherein the shattering involves identifying sub-functions, interdependencies, or influencing factors in order to identify constituents of the selected production virtual network function; and
modifying the selected production virtual network function in accordance with the modification solution.

27.	(Previously Presented)  The system of claim 26, wherein the performance issue is identified based on a Key Performance Indicator value. 

28.	(Previously Presented) The system of claim 26, wherein the modification scorer employs an adversarial technique, provides different options that are used against one another according to a  cost model or through a hallucination of data-points.

29.	(Previously Presented) The system of claim 26, wherein the performance issue is identified based on an aspirational performance goal. 




REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 21, and 26, among other things, teach a method, an apparatus, and a system for providing automated virtual network function modification using replicated environments and functions to measure and test modified functions against one another before implementation. The invention also provides "never offline" testing and implementation and allows virtualized environments to be "self-healing." The invention consists of monitoring performance data of a plurality of virtual network functions; receiving an indication of a performance issue in a selected production virtual network function among the plurality of virtual network functions, wherein the selected production virtual network function is in a production environment; in response to the indication of the performance issue, instantiating one or more replica virtual network functions in one or more sandbox environments, wherein the one or more replica virtual network functions replicate the selected production virtual network function, and wherein the one or more sandbox environments replicate the production environment; modifying the one or more replica virtual network functions according to candidate modifications based on the performance issue; evaluating the modified one or more replica virtual network functions using replicated production data of the production environment; calculating one or more replica objective scores based on the evaluating step; computing a modification solution related to the performance issue based on the calculating step; shattering the selected production virtual network function into virtual constituents, wherein the evaluating step is performed using performance data of the replica virtual network functions as modified is conducted on a virtual constituent level, wherein the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARINA J GARCIA-CHING/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449